Citation Nr: 1004301	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for soft-tissue 
growths, to include as secondary to herbicide exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hay 
fever.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatophytosis, hands, feet, and crural area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This matter was previously before the Board in March 2009 at 
which time it was remanded pursuant to the Veteran's request 
for a Board video conference hearing.  In July 2009, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board video conference hearing.  A transcript of 
that hearing has been incorporated into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Based on a thorough review of the Veteran's claims file, the 
Board finds that additional development is warranted prior 
to deciding this appeal.  Such development includes 
affording VA examinations where warranted and obtaining 
pertinent medical records that are outstanding.  

With respect to VA examinations, the US Court of Appeals for 
Veterans Claims (Court) found in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), that VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim).  
See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

As far as outstanding treatment records, VA has a duty to 
assist veterans in the development of their claims, 
including assisting them in the procurement of pertinent 
treatment records that have been identified.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In specific regard to outstanding medical records in the 
custody of the Federal Government, VA is required by 
regulation to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including service medical records.  VA may only end these 
efforts if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].

The necessary development with respect to the issues on 
appeal is outlined below.  



Prostatitis

The Veteran asserts that he had a problem with his prostate 
in service and still has it.  While his service treatment 
records do not show prostatitis, they do show that he 
underwent lab tests in January 1970, November 1971, February 
1970 and May 1971 due to urethral discharge.  Results were 
negative for intracellular gram and displacocci, but the 
January 1970 lab report noted the abundance of pus cells.  

Postservice medical evidence includes diagnoses of 
prostatitis, including a private treatment record in August 
1974 from Providence Hospital containing a diagnosis of 
prostatitis, chronic, and noting a history of recurrent 
urethral discharge since February 1974, and urethritis in 
1969 and again in 1971.  Subsequent treatment records, 
however, also show treatment urethral discharge related to 
sexually transmitted diseases.

In view of evidence establishing that the Veteran was 
diagnosed postservice as having prostatitis, in part, due to 
symptoms of recurrent urethral discharge, and was tested on 
several occasions in service for urethral discharge, along 
with his assertion that his prostatitis began in service, a 
VA examination is deemed necessary to decide this claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sinusitis 

The Veteran asserts that he sustained a nose injury in 
service and has had sinus problems ever since.  The Board 
notes that, on the Report of Medical History completed at 
his pre-induction examination in March 1969, the Veteran 
reported a history of sinusitis.  However, no abnormality of 
the nose or sinuses was noted upon examination.  The 
Veteran's report alone is not sufficient to overcome the 
presumption of soundness when he entered service.  See 
38 C.F.R. § 3.304(b); see also, Gahman v. West, 13 Vet. App. 
148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is 
recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).  See 
also, Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Thus, the issue before the Board is not whether a pre-
existing sinus disorder was aggravated during service, but 
rather is whether the present sinus disorder (claimed as 
sinusitis) was incurred in service.

In October 2003, the Veteran submitted a service treatment 
record not previously on file showing that he had been hit 
in the nose by the hook of a crane in September 1970 and 
received treatment for a contusion of the nasal ridge and 
septal area with associated headaches.  He also submitted 
information that he downloaded from the internet noting 
different causes of sinusitis including nasal bone injuries.  
Postservice treatment records reflect diagnoses of 
sinusitis.  

The above-noted evidence sufficiently satisfies the 
requirements of McLendon requiring that the Veteran be 
afforded a VA examination in order to properly decide this 
issue.  Thus is in light of the evidence showing an in-
service facial injury, current diagnoses of chronic 
sinusitis, the Veteran's report of a continuity of symptoms 
since service, and the medical internet articles suggesting 
a relationship between nasal bone injuries and sinusitis, an 
examination is warranted to obtain an opinion as to the 
etiology of the Veteran's current sinusitis, especially 
whether it is related to any injury or disease incurred in 
service..  

In addition, there appears to be missing medical records 
that must be obtained.  More specifically, the Veteran 
testified in July 2009 that he underwent three surgeries for 
his sinus condition and has received all of his treatment at 
the Biloxi, VA medical center (VAMC).  While the claims file 
contains VA medical records from the Biloxi, VAMC, these 
records do not include surgical records for sinus problems.  
Accordingly, such records must be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2009); see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  In the event that these identified 
records are no longer available, a notation to that effect 
should be made in the claims file.  38 U.S.C.A. § 5103A(b).  



 Claim to Reopen for Service Connection for Dermatophytosis

An October 1985 VA Agent Orange examination report from the 
Biloxi, VAMC, diagnosed the Veteran to have fungulosis of 
the hands and feet as well as progressive tinea pedis and 
mangrum.  This report also shows that a dermatology 
consultation was recommended to assess the association of 
these conditions with Agent Orange exposure.  It appears 
that the Dermatology consult had been scheduled for a date 
in April 1986, but this was after VA's receipt of treatment 
records from this VAMC.  Thus, the record does not contain 
any Dermatology consult that was to have been conducted in 
April 1986.  Consequently, in view of the relevance this 
record to the issue on appeal, a request should be made to 
obtain it.  See 38 C.F.R. § 3.159(c)(2) (2009); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where 
the VA is on notice of the existence of evidence that might 
constitute new and material evidence to reopen a claim, the 
VA should inform the veteran to submit it and assist him, 
where possible, in obtaining it).  

Also, the Veteran reports receiving treatment at the Biloxi, 
VAMC for his skin disability the same year as his service 
discharge in 1972.  However, VA requested treatment records 
from this facility beginning in January 1973.  Consequently, 
the RO should ensure that there are no outpatient treatment 
records prior to January 1973.  Id.

Soft Tissue Growths

When filing his July 2002 claim of entitlement to service 
connection for skin growths, the Veteran explained that he 
had been treated for a fungus on his nails and on his hand 
and feet and later developed small growths.  He added that 
he had been treated at the Biloxi, VAMC, shortly after his 
discharge from service.  The October 1985 VA Agent Orange 
examination report shows that the Veteran had a small 
inclusive cyst on the left proximate scapula and a 3 
centimeter freely movable mass on the right lateral hip.  
His assessment included an inclusion cyst and lipoma.   

In light of the significance that the outstanding medical 
evidence with respect to the Veteran's claim to reopen 
service connection for dermatophytosis may have on this 
service connection claim for skin growths, the claim must be 
deferred pending completion of the development being sought 
with respect to claim to reopen for service connection for 
dermatophytosis.   

Claim to Reopen for Service Connection for Hay Fever

At the Board hearing in July 2009, the Veteran testified 
that his hay fever is a "side effect" of the sinusitis.  He 
testified that he was tested for allergies sometime in the 
1990s, but was unsure whether it was before or after the 
surgeries he had on his nose for the claimed sinusitis.  On 
remand, efforts should be made to obtain these records.

He also submitted medical internet information in October 
2003 stating that allergies with nasal polyp formation may 
cause one to be predisposed to sinusitis.  It is thus 
evident that the outcome of the development being sought in 
this remand regarding the pending issue of entitlement to 
service connection sinusitis could significantly impact the 
issue of whether new and material has been received to 
reopen the claim of entitlement to service connection for 
hay fever.  Accordingly, this issue must be deferred pending 
completion of the development being sought with respect to 
issue of entitlement to service connection for sinusitis. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all pertinent, 
outstanding treatment records from the VA 
Medical Center in Biloxi, Mississippi, 
covering the period beginning January 1972 
to present.  These records should include, 
if available, the three surgeries that the 
Veteran underwent for his sinus condition 
and the April 1986 Dermatology Consult 
that the Veteran was scheduled to attend 
per the October 1985 Agent Orange 
examination report.  If any treatment 
records are not available, such should be 
documented in the claims file and the 
Veteran and his representative informed 
and provided an opportunity to obtain and 
submit these records themselves.

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of the 
private physician who provided allergy 
testing in the 1990s that the Veteran 
testified to at his Board hearing in July 
2009.  The Veteran should be advised that, 
in lieu of submitting a completed release 
form, he can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides a completed release form, 
then the medical records identified should 
be requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
The Veteran and his representative should 
be notified of unsuccessful efforts in 
this regard and afforded an opportunity to 
submit the identified records.


3.  Thereafter, the Veteran should be 
scheduled for the following VA 
examinations.  The claims folder and a 
copy of this remand are to be made 
available to each examiner for review in 
conjunction with the examination, and the 
examiner should note such review.  

Genitourinary Examination - All necessary 
diagnostic testing and studies should be 
accomplished and the reports of such 
should be included with the examination 
report.  After reviewing the claims file 
and examining the Veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's current prostatitis is related 
to any disease or injury incurred during 
service.  The examiner should specifically 
address whether the Veteran's post-service 
prostatitis is etiologically related to 
the unspecified urethral discharge treated 
in service.  In rendering an opinion, the 
examiner must address the Veteran's 
statements as to a continuity of symptoms.  
A complete rationale should be given for 
all conclusions and opinions expressed in 
a legible report.  

Sinus Examination - All necessary 
diagnostic testing and studies should be 
accomplished and the reports of such 
should be included with the examination 
report.  After reviewing the claims file 
and examining the Veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's current sinusitis is related to 
any disease or injury incurred during 
service.  The examiner should specifically 
address whether the Veteran's post-service 
sinusitis is etiologically related to an 
injury to the nose incurred in service.  
In rendering an opinion, the examiner must 
address the Veteran's statements as to a 
continuity of symptoms.  A complete 
rationale should be given for all 
conclusions and opinions expressed in a 
legible report.

4.  Thereafter, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

